

EXHIBIT 10.30.6
 
FORM OF RESTRICTED STOCK AGREEMENT
 
This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into by
and between Pharmathene, Inc. (the “Company”), and ________________ (“Grantee”),
as of this ____ day of __________ 20__, pursuant to the terms and provisions set
forth herein.
 
WHEREAS, Grantee is employed by the Company and, as a matter of separate
inducement and agreement in connection with Grantee's employment, and not in
lieu of any salary or other compensation for Grantee’s services, the Company
desires to make an award to grantee under the Company’s 2007 Long-Term Incentive
Compensation Plan (the “Plan”) and to enter into this Agreement with Grantee;
and
 
WHEREAS, the Company considers it to be in its best interests to provide Grantee
an inducement to acquire an ownership interest in the Company and thereby an
additional incentive to advance the interests of the Company.
 
NOW, THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
Section 1.  Grant.  On the effective date hereof, the Company hereby grants to
Grantee _________________ shares of the Company’s Common Stock, $0.0001 par
value (the “Restricted Stock”), at no cost to the Grantee.
 
The Restricted Stock is subject to the terms and provisions of the Plan, and to
the following provisions of this Agreement:
 
Section 2.  Vesting.  The Restricted Stock will vest as
follows:  ______________________.
 
Section 3.  Issuance of Shares.  Upon vesting and Grantee’s compliance with
Section 7 hereof, the Company shall cause certificates for the Restricted Stock
to be issued to Grantee (or Grantee’s designee).
 
Section 4.  Transferability.  The Restricted Stock may not be transferred or
encumbered in any manner prior to vesting except by will or the laws of descent
and distribution. The transferee of any Restricted Stock will be subject to all
restrictions, terms, and conditions applicable to the Restricted Stock,
including such further agreements and restrictions as may be required as a
condition of the grant or issuance of shares.
 
Section 5.  Shareholder Rights and Restrictions.  Except with regard to the
disposition or encumbrance of Restricted Stock, the Grantee will generally have
all rights of a shareholder with respect to the Restricted Stock from the Grant
Date, including, without limitation, the right to receive dividends with respect
to such Restricted Stock and the right to vote such Restricted Stock, subject to
any restrictions in this Agreement.
 
Section 6.  Dividends.  All dividends payable on the Restricted Stock (whether
or not vested) will be payable in cash.

 
 

--------------------------------------------------------------------------------

 

Section 7.  Taxes.  The Grantee hereby agrees to pay to the Company any federal,
state, or local taxes of any kind required by law to be withheld and remitted by
the Company with respect to the Restricted Stock. The Company, in its sole
discretion, may permit the Grantee may satisfy such tax obligation, in whole or
in part, by (i) electing to have the Company withhold a portion of the
Restricted Stock otherwise to be delivered upon vesting of the Restricted Stock
with a Fair Market Value equal to the amount of such taxes, or (ii) delivering
to the Company other shares of common stock of the Company with a Fair Market
Value equal to the amount of such taxes. The election, if any, must be made on
or before the date that the amount of tax to be withheld is determined. If the
Grantee does not make such payment to the Company, the Company shall have the
right to withhold from any payment of any kind otherwise due to the Grantee from
the Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to the award or vesting of the Restricted Stock.
 
Section 8.  Securities Law Compliance.
 
(a) The Grantee agrees that the Company may impose such restrictions on the
Restricted Stock as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Grantee further agrees that certificates representing the Restricted Stock may
bear such legends and statements as the Company shall deem appropriate or
advisable to assure, among other things, compliance with applicable securities
laws, rules, and regulations.
 
(b) The Grantee agrees that any Restricted Stock which the Grantee may acquire
by virtue of this Agreement may not be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of by the Grantee unless (i) a registration
statement or post-effective amendment to a registration statement under the
Securities Act of 1933, as amended, with respect to such Restricted Stock has
become effective so as to permit the sale or other disposition of such
Restricted Stock by the Grantee, or (ii) there is presented to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
other proposed disposition of such Restricted Stock by the Grantee may lawfully
be made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Restricted
Stock under the Securities Act of 1933, as amended.
 
Section 9.  Rights of the Grantee.  The granting of the Restricted Stock shall
in and of itself not confer any right of the Grantee to continue in the employ
of the Company, any subsidiary or affiliate and shall not interfere in any way
with the right of the Company, any subsidiary or affiliate to terminate the
Grantee's employment at any time, subject to the terms of any employment
agreement between the Company and the Grantee.
 
Section 10.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, except to the extent
otherwise governed by federal law.
 
Section 11.  Right to Withhold Amounts Owed to the Company.  The Company shall
have the right to condition the vesting of any shares of Restricted Stock on the
Grantee’s payment of all amounts then due and owing to the Company or any
subsidiary or affiliate.
 
IN WITNESS WHEREOF, the parties have subscribed their names hereto.
 
Attest:
 
PHARMATHENE, INC.
       
By:
   
By:
 
Name:
     
[Name]

 
GRANT DATE:

 
-2-

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF AGREEMENT
 
The Grantee hereby:
 
(a) Acknowledges that he has received a copy of the Company’s most recent Annual
Report and other communications routinely distributed to the Company’s
shareholders;
 
(b) Accepts this Agreement and the Restricted Stock granted to him under this
Agreement subject to all provisions of this Agreement;
 
(c) Represents and warrants to the Company that she/he is acquiring the
Restricted Stock for her/his own account, for investment, and not with a view to
or any present intention of selling or distributing the Restricted Stock either
now or at any specific or determinable future time or period or upon the
occurrence or nonoccurrence of any predetermined or reasonably foreseeable
event; and
 
(d) Agrees that no transfer of the Restricted Stock will be made unless the
Restricted Stock have been duly registered under all applicable federal and
state securities laws pursuant to a then effective registration which
contemplates the proposed transfer or unless the Company has received the
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.
 
Grantee’s Signature:
 

   
Date: ____________, 20__

 
(Print Name):  
 


 
-3-

--------------------------------------------------------------------------------

 